Citation Nr: 1615668	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for the residuals of prostate cancer, prior to November 17, 2011, and a rating in excess of 10 percent disabling thereafter.

2. Entitlement to special monthly compensation (SMC) for the loss of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.C.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action by the Department of Veterans Affairs (VA) Regional
Office (RO) in Oakland, California, in which the RO granted service connection for prostate cancer associated with herbicide exposure and assigned a noncompensable rating. 

In November 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer at the Board. A transcript of that hearing is of record. The Board informed the Veteran (and his representative) that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal. See the February 2016 VA letter. The Veteran was notified that, if he failed to respond to this letter within 30 days from the date of this letter, the Board would assume that he did not want another hearing and proceed accordingly. As the Veteran failed to respond to this letter, an additional hearing is not needed.

In March 2012, the Board remanded the increased rating claim, with directives to afford the Veteran a VA examination to evaluate the residuals of prostate cancer and to develop a claim for entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

In June 2014, the RO issued a rating decision in which it granted a 10 percent rating for residuals of prostate cancer effective November 17, 2011, denied service connection for erectile dysfunction, and denied entitlement to special monthly compensation based on loss of use of a creative organ. 
The issues of entitlement to an initial compensable rating for prostate cancer and entitlement to SMC for the loss of use of a creative organ have been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The evidence does not show that the Veteran's residuals of prostate cancer were manifested by voiding dysfunction or urinary tract infection prior to November 17, 2011.

2. The evidence shows that the Veteran's residuals of prostate cancer were manifested by daytime voiding interval between 2 and 3 hours and awakening to void 2 times per night from November 17, 2011.

3.  SMC based on the loss of use of a creative organ is not warranted as such loss of use is not a symptom of a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating prior to November 17, 2011, and a rating in excess of 10 percent disabling thereafter, for residuals of prostate cancer were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	
§§ 4.21 , 4.115a, 4.115b, Diagnostic Code 7527 (2015).

2. The criteria for special monthly compensation based on loss of use of a creative organ have not been met. 38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2014); 	 38 C.F.R. §§ 3.102, 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide. 38 C.F.R. § 3.159 (2015). 

The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3). Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim. See Goodwin v. Peake, 22 Vet. App. 128 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  

A May 2009 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his residuals of prostate cancer. Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. The Veteran has not alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim. The RO obtained the Veteran's service treatment records (STRs), post-service VA treatment records and afforded the Veteran a VA examination in January 2009. 

The AOJ substantially complied with the Board's March 2012 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). In accordance with the remand, the RO developed claims for service connection for erectile dysfunction and entitlement to SMC, and afforded the Veteran VA examinations for prostate cancer and male reproductive system conditions in June 2014. Furthermore, the RO provided the Veteran with a SSOC in June 2014.  The AOJ also issued VCAA notice that provided notice of the criteria for SMC based on loss of use.

In this regard, the Board is cognizant that the prior Board remand asked questions regarding the etiology of infertility instead of erectile dysfunction.  The subsequent examination and a current review of the record reveals no evidence of infertility; instead, the claimed symptom related to the residuals of prostate cancer is erectile dysfunction.  As the evidence indicates that there is no infertility/sterility, and the June 2014 VA examiner addressed the necessary medical questions regarding the etiology of the erectile dysfunction, the Board finds substantial compliance with the prior remand.

The Board acknowledges that the June 2014 SOC did not address the issue of entitlement to SMC; however, the Board finds that there is no prejudice resulting from that error. The RO addressed the issues of entitlement to SMC and entitlement to service connection for erectile dysfunction in detail in a June 2014 rating decision.  Further, development in this regard would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 	 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Here, the Veteran was notified of the basis of the denial based on the evidence of record.  Although not addressing the issue in the proper form was an error, as the Veteran was notified of the relevant evidence and regulation in the rating decision, remanding the appeal to issue the adjudication in a different form would not provide the Veteran a benefit; the Board finds that the Veteran was not prejudiced by this error.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review. VA has complied with all procedural due process requirements. 

Merits of the Increased Rating Claim

The Veteran seeks to establish that a higher disability rating for residuals of prostate cancer is warranted. He also seeks entitlement to SMC based on loss of use of a creative organ, as a residual of prostate cancer. SMC is a statutory award and is payable at a specified rate if the Veteran has suffered the anatomical loss or loss of use of one or more creative organs as a result of service-connected disability. 	 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015). The Veteran's SMC claim is essentially a derivative claim of the increased rating claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). As such, the Board will address both of these claims under the same analysis.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2014). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 	
38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others. The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The record indicates that in September 2005, the Veteran underwent a transurethral resection of the prostate, which is surgery done to relieve moderate to severe urinary symptoms caused by an enlarged prostate. The Veteran filed for service connection for prostate cancer in July 2008. In an October 2008 rating decision, the RO granted service connection based on exposure to Agent Orange in Vietnam and assigned a noncompensable initial rating.

The Veteran's residuals of prostate cancer are rated under Diagnostic Code 7527. Pursuant to this code, prostate gland injuries, infections, hypertrophy, postoperative residuals should be rated as voiding dysfunction or urinary tract infection, whichever is predominant. The Board must first determine whether the Veteran's prostate cancer is predominantly productive of voiding dysfunction or urinary tract infection for the period beginning July 17, 2008 through November 16, 2011.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a. Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day. When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted. When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted. 38 C.F.R. § 4.115a, Diagnostic Code 7527.

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void 2 times per night. A 20 percent rating is warranted for a daytime voiding interval between 1 and 2 hours or awakening to void three to four times per night. A 40 percent rating is warranted for a daytime voiding interval less than 1 hour, or; awakening to void five or more times per night. Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent. A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year. A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months. A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization. Id.

A urinary tract infection with poor renal function will be rated as renal dysfunction. A 30 percent evaluation may be assigned for urinary tract infection with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times/year), and/or requiring continuous intensive management. With long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent rating is to be assigned. Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

In this case, the record is absent for evidence that the Veteran's service-connected residuals of prostate cancer is manifested by voiding dysfunction or urinary tract infection for the period beginning July 17, 2008 through November 16, 2011. The Board has carefully reviewed the medical records and finds no evidence of voiding dysfunction or urinary tract infection until the June 2014 VA examination, in which the examiner reported the Veteran's awakening to void 2 times per night and daytime voiding interval between 2 and 3 hours.

A review of the medical evidence shows that the Veteran was voiding satisfactorily in September 2008. See the September 2008 letter from Dr. G.R. In that letter, the doctor stated that "from a urological standpoint, I could not envision the patient having a disability." 

In January 2009, the Veteran underwent a VA examination. During that examination, the examiner reported that the Veteran's urinary symptoms had greatly improved and the Veteran denied any urinary incontinence, hematuria, dysuria or urinary frequency. The examiner noted that the Veteran described some very slight erectile dysfunction, but not to the point that he required any medical treatment.

The only VA treatment records of record, from July 2008 through July 2009, show no evidence of treatment, diagnoses or complaints of voiding dysfunction or urinary tract infection.

During the November 2011 Travel Board hearing, the Veteran reported a problem with erection. The VLJ interpreted this statement as an inferred claim for special monthly compensation, which was developed and denied in a June 2014 rating decision. 

In light of the Veteran's testimony, the Veteran was afforded a June 2014 VA prostate cancer examination to "determine the current severity and manifestations associated with residuals of prostate cancer", and a VA male reproductive system conditions examination to determine "the etiology of any infertility/sterility" and the etiology of the Veteran's erectile dysfunction condition. 

The prostate cancer examination report summarized the Veteran's medical history and noted that in September 2005, the Veteran's prostate cancer was such a low grade that it did not warrant treatment. The examiner also noted that the Veteran stated that he has had hypertension since 1998, and the Veteran repeatedly stated that he developed erectile dysfunction in 2000. He further noted that currently, the only complication of the prostate cancer is minimal incontinence if the Veteran does not "empty bladder fast." The Veteran reported daytime voiding interval between 2 and 3 hours, and nighttime awakening to void 2 times. The examiner determined that the etiology of the voiding dysfunction was an enlarged prostate that caused urine leakage that did not require wearing of absorbent material, use of an appliance or cause signs or symptoms of obstructed voiding. The examiner also determined that there was no history or recurrent symptomatic urinary tract or kidney infections.

The examiner also addressed the Veteran's erectile dysfunction and determined that it was not attributable to the Veteran's prostate cancer. In this regard, the examiner opined that the etiology of the Veteran's erectile dysfunction is his hypertension/ anti-hypertension medication. There was no need for the examiner to render an aggravation opinion as the erectile dysfunction is an ancillary claim of residuals of prostate cancer, not a secondary claim. 

The male reproductive system condition examination report states that the Veteran does not have retrograde ejaculation, no history of chronic epididymitis, epididymo-orchitis or prostatitis. The examiner noted that Veteran was able to achieve an erection sufficient for penetration and ejaculation with medication, but not without medication. He also noted that there is no documentation that the Veteran is infertile or sterile, and further indicated that neither prostate cancer nor surgery caused infertility or sterility. 

The Board concludes that the Veteran's residuals of prostate cancer do not warrant an initial compensable rating for the period July 17, 2008 through November 16, 2011. The evidence does not show that the Veteran's prostate cancer was manifested by voiding dysfunction or urinary frequency prior to September 17, 2011. Furthermore, there is no evidence of obstructed voiding or renal dysfunction during the entire appellate period. The plain language of Diagnostic Code 7527 is clear that service-connected prostate gland disabilities are to be rated based on voiding dysfunction or urinary tract infection, "whichever is predominant." As there is evidence of neither for the period July 17, 2008 through November 16, 2011, the Veteran's initial noncompensable rating is not warranted and a higher initial rating must be denied.

Additionally, a rating in excess of 10 percent for residuals of prostate cancer from November 17, 2011 is not warranted. As explained above, the first evidence of voiding dysfunction is noted on the June 2014 VA examination. There is no evidence of voiding dysfunction or urinary tract infection during the period prior to that examination. As the claim was raised during the November 17, 2011 hearing, the RO granted a 10 percent rating effective that date. A higher rating is not warranted.

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran is competent to report observable symptoms, such as pain. Layno v. Brown, 6 Vet. App. 465. In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

In view of the foregoing, the Board finds that a preponderance of the evidence is against the claim for an initial compensable rating prior to November 17, 2011, and in excess of 10 percent disabling thereafter, and the claim must be denied. Further, the preponderance of the evidence is against the claim for entitlement to SMC based on the loss of use of a creative organ. As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine is not for application. See 	 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether referral for an extraschedular evaluation is warranted. The Veteran has submitted no evidence showing that his residuals of prostate cancer has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that this service-connected residuals of prostate cancer has necessitated frequent periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria for residuals of prostate cancer as outlined above. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).

Potential entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating requests. See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009). However, in the instant case, the Veteran has not asserted and the evidence does not indicate that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected residuals of prostate cancer. To the contrary, the June 2014 VA examiner determined that the residuals of the Veteran's prostate cancer do not impact his ability to work. Therefore, the Board finds that a claim of total disability based on individual unemployability (TDIU) is not raised. See Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (holding that the Board has a duty to address all issues reasonably raised either by the appellant or the contents of the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).


ORDER

An initial compensable rating for the residuals of prostate cancer prior to November 17, 2011, and in excess of 10 percent disabling thereafter, is denied.

Special monthly compensation based on the loss of use of a creative organ is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


